Citation Nr: 9904356	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral varicose veins, currently evaluated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:  The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 1946 
and from May 1951 to January 1952.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1993 rating decision of the Los Angeles, California, 
Regional Office (RO) which denied a compensable disability 
evaluation for the veteran's service-connected bilateral 
varicose veins.  In January 1994, the RO increased the 
evaluation for bilateral varicose veins from noncompensable 
to 10 percent.  In May 1996, the Board denied an increased 
evaluation for bilateral varicose veins.  In July 1998, the 
United States Court of Veterans Appeals (Court) vacated the 
Board's May 1996 decision in light of the Secretary of the 
Department of Veterans Affairs' (VA) recent amendment of the 
portions of the Schedule For Rating Disabilities applicable 
to cardiovascular disabilities including varicose veins.  
The Court remanded the veteran's appeal to the Board for 
readjudication consistent with its order and the Appellee's 
brief.  [redacted].  Currently, the veteran is represented 
in this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that the record supports 
assignment of an evaluation in excess of 10 percent for his 
service-connected bilateral varicose veins.  He requests that 
he be afforded an additional VA examination for compensation 
purposes to determine the current level of disability 
associated with his bilateral varicose veins.  

In its July 1998 order, the Court remanded the veteran's 
appeal to the Board for compliance with its order and the 
March 1998 Appellee's Brief.  The instructions set forth in 
the Court's order and the Appellee's Brief direct that the 
Board should (1) afforded the veteran an additional VA 
examination for compensation purposes during his bilateral 
varicose veins' "active phase" to ascertain the current 
disability picture associated with the disorder, the current 
location of the veteran's varicose veins, and how they limit 
the veteran's activities; (2) reevaluate the veteran's 
entitlement to an increased evaluation for bilateral varicose 
veins under the version of the rating schedule most favorable 
to the veteran; and (3) inform the veteran of his right to 
submit additional evidence and argument in support of his 
claim.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should inform the veteran of 
his right to submit additional evidence 
and argument in support of his claim for 
an increased evaluation for bilateral 
varicose veins.  
2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to accurately 
determine the nature and severity of his 
service-connected bilateral varicose 
veins during their "active phase."  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner should expressly 
identify the location of the veteran's 
varicose veins on his lower extremities 
and the limitation of activity imposed by 
the disability with a full description of 
its effect upon the veteran's ordinary 
and vocational activities.  Any 
additional examination deemed necessary 
should also be conducted.  The claims 
folder including a copy of this REMAND 
should be made available to the examiner 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, his claim for 
increased disability compensation will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO should then reevaluate the 
veteran's entitlement to an increased 
evaluation for bilateral varicose veins 
under both 38 C.F.R. §§ 4.102, 4.104, 
Diagnostic Code 7120 (1997) and 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998) and 
apply the version most favorable to the 
veteran.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for compliance with the Court's order.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 5 -


